                                                               United States District Court
                                                                 Southern District of Texas
Case 4:19-cv-01490 Document 58 Filed on 09/29/20 in TXSD Page 1 of 1
                                                                    ENTERED
                                                                  October 05, 2020
                                                                 David J. Bradley, Clerk
